DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-12, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashcroft et al. (2015/0351493—hereinafter, Ashcroft).
Regarding claims 1, 17, 20, Ashcroft discloses a method of making a midsole for an article of footwear (par [0164] the method of manufactured the footwear/midsole, fig.32-34), the method comprising: generating a warped cubic lattice structure, the warped cubic lattice structure: defining a volume of at least a portion of the midsole (fig.32A-
Regarding claims 2-3 Ashcroft discloses the method of claim 1, wherein the warped cubic lattice structure is based on a biometric data profile collected for an individual, wherein each cubic lattice cell is populated with one or more partial unit cells based on the biometric data profile, wherein the three-dimensional mesh is formed based on the biometric data profile (par [0177-0180]), and wherein the biometric data profile comprises information about the individual’s gait collected from motion sensors coupled to the individual’s foot during a testing procedure (par [0177-0180]); wherein the information about the individual’s gait comprises information about how the individual’s foot rolls when it contacts the ground and information about how the individual’s foot strikes the ground ((par [0177-0180])).
Regarding claims 5-6, Ashcroft discloses the method of claim 1, wherein forming the three-dimensional mesh comprises an additive manufacturing process (par [0164, 0174] the method of manufactured the footwear/midsole, fig.32-34); wherein the warped cubic lattice structure is based on a biometric data profile collected for an individual, wherein each cubic lattice cell is populated with one or more partial unit cells based on the biometric data profile, wherein the three-dimensional mesh is formed based on the 
Regarding claims 7, 10 Ashcroft discloses the method of claim 1, wherein populating each cubic lattice cell and forming the three-dimensional mesh is based on a lattice map comprising a plurality of lattice zones (par [0164, 0174] the method of manufactured the footwear/midsole, fig.32-34); wherein the warped cubic lattice structure is based on a biometric data profile collected for an individual, wherein each cubic lattice cell is populated with one or more partial unit cells based on the biometric data profile, wherein the three-dimensional mesh is formed based on the biometric data profile, and wherein generating the warped cubic lattice structure and populating each cubic lattice cell comprises obtaining a populated warped cubic lattice structure previously generated and populated for the individual (par [0177-0180]).
Regarding claim 11, Ashcroft discloses the method of claim 1, wherein the warped cubic lattice structure is based on a biometric data profile collected for an individual, wherein each cubic lattice cell is populated with one or more partial unit cells based on the biometric data profile (par [0177-0180]), wherein the three-dimensional mesh is formed based on the biometric data profile, and wherein generating the warped cubic lattice structure and populating each cubic lattice cell comprises obtaining a standard populated warped cubic lattice structure previously generated for a group of individuals (fig.32-34).
Regarding claim 12, 18, Ashcroft discloses wherein the warped cubic lattice structure comprises a plurality of warped cubic lattice cells and a plurality of unwrapped cubic lattice cells (fig.32).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ashcroft et al. (2015/0351493—hereinafter, Ashcroft) in view of Hull (5236637).

Regarding claim 4, Ashcroft discloses the process of making the footwear article (par [0180]).  But does not discloses wherein forming the three-dimensional mesh comprises a continuous liquid interface production process.  However, Hull teaches forming a 3-dimensional by the process of continue until the entire object is formed (col.2, lines 51-68); such as ”A programmed movable spot beam of UV light shining on a surface or layer of UV curable liquid is used to form a solid This process is continued until the entire object is formed”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide method of forming the three-dimensional mesh comprises a continuous liquid interface production process for the Ashcroft as taught by Hull to provide another 3-D midsole footwear article.

Allowable Subject Matter
Claims 8-9, 13-16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732